Citation Nr: 1547266	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-15 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996 and September 1999 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his claim in July 2009, contending that his service-connected disabilities render him in need of regular aid and attendance of another person.  

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance to dress himself and keep himself ordinarily clean and presentable.  The Veteran is service connected for multiple sclerosis, mood disorder, depression and dementia associated with his multiple sclerosis, optic neuritis of the right eye, and a seizure disorder associated with his multiple sclerosis.  In a January 2011 VA examination report, the Veteran indicated that he receives help at least 90 to 95 percent of the time.  He stated he does no tasks around the house, and that his mother cooks all the meals.  The examiner indicated the Veteran had some difficulty feeding himself, and marked difficulty with dressing and undressing himself, bathing himself, and with grooming himself.  Based on his service-connected disabilities, as well as his seizures and glaucoma, the Veteran needs aid and attendance of another person (his mother) for his care.  A June 2011 field examination report noted the Veteran needs assistance with cooking, cleaning, feeding (i.e., cutting up his food), laundry, and bathing.  On August 2014 VA mental disorders examination, the examiner found that the Veteran's service-connected psychiatric disorder was manifested by total occupational and social impairment.  The examiner found that because of the Veteran's declining memory and cognitive abilities, he is not able to remember to take his medications or to take them at the appropriate times; he is unable to cook or prepare meals on his own; he is unable to bathe himself without some assistance; while he can feed himself, he is very messy even when his food is prepared in small pieces, noting the Veteran can't cut his own food.  In summary, the examiner found that the Veteran's psychiatric disorder limit his ability to dress, prepare meals, bathe, and attend to the needs of nature.  Such findings were supported by an August 2014 aid and assistance examination that found the Veteran was unable to dress and undress, bathe, groom or attend to the wants of nature on his own.  

As noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Thus, based on the evidence presented above, resolving all reasonable doubt in the Veteran's favor, the Board finds that SMC based on the need for regular aid and attendance is warranted.  As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the later benefit is moot.  Cf. 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(s).  


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


